WO                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA



In re Crash of Aircraft N93PC          )               No. 3:15-cv-0112-HRH
                                       )                 [Consolidated with
on July 7, 2013, at Soldotna, Alaska   )              No. 3:15-cv-0113-HRH and
_______________________________________)               No. 3:15-cv-0115-HRH]



                                       ORDER

                             RAC’s Motion in Limine No. 1

      Recon Air Corporation moves to preclude plaintiffs’ expert witnesses from testifying

about airworthiness directives issued by the FAA and Transport Canada and FMS #4, which

is a flight manual supplement issued by Stolairus.1 This motion is joined by Texas Turbine

Conversions, Inc.2 This motion is opposed.3 Recon Air has withdrawn its request for oral

argument,4 and the court deems oral argument unnecessary.

                                      Background

      On July 7, 2013, a deHavilland DHC-3 “Otter” airplane operated by Rediske Air, Inc.

and piloted by Walter Rediske crashed shortly after take-off from the Soldotna Airport.


      1
       Docket No. 208.
      2
       Docket No. 210.
      3
       Docket No. 269.
      4
       Docket No. 358.

                                           -1-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 1 of 16
Rediske and all of the passengers on board were killed in the crash. Plaintiffs, which are the

estates of the passengers, assert wrongful death, negligence, strict liability and breach of

warranty claims against Recon Air. Recon Air is a Transport Canada certified installation

facility.

        The subject aircraft was modified in 2010. The modifications were approved under

Supplemental Type Certificates (STCs) and included a Texas Turbine Engine Conversion

and a Baron Short Takeoff & Landing (STOL) kit. The engine conversion included the

installation of a Honeywell TPE331 turbine engine. Recon Air installed both the engine and

the Baron STOL Kit.

        The STC for the Baron STOL kit provided that “[p]rior to incorporating this

modification, the installer shall establish that the interrelationship between this change and

any other modification(s) incorporated will not adversely affect the airworthiness of the

modified product.”5 Recon Air does not dispute that it was “required to determine the

compatibility of the STOL Kit and the Texas Turbine conversion during installation.”6

        In GATX/Airlog Co. v. United States, 286 F.3d 1168, 1171 (9th Cir. 2002) (citations

omitted), the Ninth Circuit described and summarized the process by which the FAA

develops STCs and airworthiness directives (ADs):


        5
        Exhibit G at 1, Plaintiffs’ Opposition to Recon Air Corporation’s Motion in Limine
No. 1, Docket No. 269.
        6
            Reply to Plaintiffs’ Opposition to RAC’s Motion in Limine No. 1at 1, Docket No.
290.

                                              -2-



        Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 2 of 16
              [T]he FAA has prescribed a comprehensive set of rules and
              regulations, including a multi-step certification process, for
              aircraft design and production. . . . Three aspects of the design
              certification process are relevant here: the type certificate,
              supplemental type certificate, and airworthiness directive.
                      The first stage of this process is type certification, in
              which airplane manufacturers seek approval of new aircraft
              designs. Under federal regulations, aircraft manufacturers must
              analyze and test their new aircraft designs. Based on the
              resulting engineering and test data, the FAA then determines the
              airworthiness of those designs. If the manufacturer demon-
              strates that the design complies with federal regulations, the
              FAA issues a type certificate. In most instances, the type
              certificate covers an aircraft model, rather than an individual
              airplane.
                      Any major change to an FAA-approved design then
              requires additional certification in the form of a supplemental
              type certificate, also known as an STC. By issuing an STC, the
              FAA approves a modification to a previously-certified aircraft
              design. STCs are obtained through the same process as type
              certificates: the applicant must provide the FAA with sufficient
              engineering and test data to demonstrate compliance with
              federal regulations.
                      After issuing a type certificate or STC, the FAA contin-
              ues to monitor the safety of the certified aircraft. The FAA may
              amend, modify, suspend or revoke a certificate for airworthiness
              reasons. Such an order takes the form of an airworthiness
              directive and may require the aircraft owner to alter the aircraft
              to maintain its certification. After the FAA issues an airworthi-
              ness directive, the particular aircraft may only be operated in
              compliance with that directive.

More specifically, “[t]he FAA issues an airworthiness directive addressing a product when

[it] find[s] that: (a) An unsafe condition exists in the product; and (b) The condition is likely

to exist or develop in other products of the same type design.” 14. C.F.R. § 39.5. The

process followed by Transport Canada to issue STCs and ADs is presumed to be similar.


                                               -3-



        Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 3 of 16
      After the accident, in March 2014, the FAA sent two safety recommendations (SRs)

to Transport Canada:

             13.239 - The Baron STOL Kit Flight Manual Supplement states
             there is no change in weight and balance with regard to the aft
             center of gravity.[7] Transport Canada states the center of
             gravity as tested was 138.1 - 148, this does not correspond to the
             original certificated [C.] G. range with DeHavilland Mod 3/746
             installed for a landplane, aft limit 152.2.[8] A determination
             should be made as to what the correct aft center of gravity
             should be with a Baron STOL kit installed on a landplane, ski
             plane and float plane.

             13.240 - The flight stall characteristics should be observed with
             the Baron STOL kit to see if the kit meets the requirements of
             what DeHavilland was trying to prevent with the inboard stall
             strips, adverse stall characteristics with an aft center of grav-
             ity.[9]

      Transport Canada investigated the SRs. During its investigation, it learned that

             flight testing was carried out on August 19, 1994 by TCCA
             [Transport Canada] test pilot Mr. Leo Galvin in a DHC-3 Otter
             on EDO 7170 floats with the Baron STOL kit installed. The
             modified aircraft was test flown at a forward take-off CG of
             138.2” and an aft take-off CG of 145”. Mr. Galvin recom-
             mended approval of the STOL kit upon flight test completion
             without further CG restrictions. It is likely that Mr. Galvin had,
             with his considerable knowledge and experiencing flying the

      7
       The center of gravity is “[t]he point at which an airplane would be balanced if
suspended.” FAA Weight and Balance Handbook, Exhibit A at 3, Plaintiffs’ Opposition to
Recon Air Corporation’s Motion in Limine No. 1, Docket No. 269. CG limits are “[t]he
extreme CG locations within which an aircraft must be operated at a given weight.” Id.
      8
       The Baron STOL kit was originally certificated in 1994.
      9
        Exhibit F at 1, Plaintiffs’ Opposition to Recon Air Corporation’s Motion in Limine
No. 1, Docket No 269.

                                            -4-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 4 of 16
              DHC-3 Otter, deemed the floatplane to be the critical configura-
              tion relative to the landplane and skiplane, and that further
              testing of the latter configurations [was] unnecessary.[10]

But, by February 2015, a Transport Canada representative noted that “[w]e still don’t have

flight test data supporting the published CG limits for the Baseline Aircraft equipped with

the Baron [STOL] Kit” and that “[t]here is still confusion as to which published CG limit is

applicable to the Baseline Aircraft equipped with the Baron [STOL] Kit. . . .”11

       In a letter dated September 8, 2016, Transport Canada finally responded to the SRs:

              The Baron STOL kit modification on the DHC-3 aircraft is an
              approved modification under TCCA STC number SA94-114 and
              FAA STC number SA00287NY. Both the TCCA and FAA
              STCs were originally issued to AOG Air Support Inc. . . . Each
              STC refers to AOG Drawing Number AOG-02-001, New issue,
              dated 07/06/04 for installation requirements and require TCCA
              approved AOG Flight Manual Supplement No. 4, Revision 1,
              dated September 29, 1994 or Revision 2, dated August 18, 2005
              (or later TCCA approved revisions) for aircraft operating
              limitations.

              On May 04, 2007, TCCA STC # SA94-114 was transferred to
              the new STC holder, Stolairus Aviation. . . . It is noted however
              that the FAA ST SA00287NY is still shown as issued to AOG.

              In order to properly respond to [the FAA], TCCA requested
              from the current STC holder flight test data to substantiate that
              the CG limits were not changed by the embodiment of the Baron
              STOL kit STC.


       10
        Transport Canada internal email (dated May 1, 2014), Exhibit 3 at 19, Memorandum
in Support of RAC’s Motion in Limine No. 1, Docket No. 209.
       11
        Exhibit J at 1, Plaintiffs’ Opposition to Recon Air Corporation’s Motion in Limine
No. 1, Docket No. 269.

                                             -5-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 5 of 16
             The STC holder was not able to provide substantiating data to
             support the unchanged aft CG limit, nor did it carry out flight
             tests to establish a new aft CG limits. Instead, the STC holder
             has decided to restrict the aft CG limit to the most forward
             position identified on the aircraft’s TCDS (The limit established
             for mod status without inboard stall strips installed). On May
             28th 2015, the STC holder issued revision #3 to Stolairus
             Aviation Inc. Flight Manual Supplement #4 to revise the aft CG
             limits to 148.3 inches, regardless of aircraft confirmation
             (wheels, skis and or floats).

             On January 21st, 2016, TCCA issued Canadian Airworthiness
             Directive CF-2016-05 mandating the use of the revised CG
             limits in revision 3 of the Stolairus Flight Manual Supplement.
             TCCA considers the corrective action taken to be an adequate
             response to the safety issues identified [by the FAA.12]

The background section of AD CF-2016-05 read:

             The investigation of a fatal crash of a turbo-propeller powered
             DHC-3 aeroplane modified with a Baron STOL kit determined
             the probable cause as a rearward shift in the centre of gravity
             resulting in a stall during take-off.

             This AD is issued to mandate revised centre of gravity limits in
             order to assure adequate stall margins in all phases of flight. A
             centre of gravity that is too far aft can contribute to a stall during
             takeoff and may result in loss of control of the aeroplane in
             other phases of flight.[13]




      12
       Exhibit 3 at 1-2, Memorandum in Support of RAC’s Motion in Limine No. 1,
Docket No. 209.
      13
        Exhibit 5 at 1, Memorandum in Support of RAC’s Motion in Limine No. 1, Docket
No. 209.

                                              -6-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 6 of 16
       The Stolairus Flight Manual Supplement (FMS #4) was revised to show that the aft

CG limit was 148.3 inches.14

       On May 27, 2016, the FAA issued AD FAA 2016-10-03.15 AD FAA 2016-10-03

              was prompted by mandatory continuing airworthiness (MCAI)
              originated by an aviation authority of another country to identify
              and correct an unsafe condition on an aviation product. The
              MCAI describes the unsafe condition as an accident report that
              indicated that the center of gravity was too far aft and contrib-
              uted to a stall during takeoff. We are issuing this AD to correct
              the center of gravity and prevent such a stall during takeoff and
              loss of control during other phases of flight.[16]

       After Transport Canada became aware of some comments made about AD FAA 2016-

10-03, it performed a subsequent investigation into its issuance of AD CF-2016-05. In

March 2017, a Transport Canada employee noted:

              According to the NTSB final report for the July, 2013 DHC-3
              Crash in Soldotna AK that was the impetus for our CF-2016-05
              and FAA AD 20[1]6-10-03[,] the accident occurred with the
              airplane weight exceeding the maximum gross weight of 8,000
              lbs by about 21 lbs and the CG at least 5.5 inches aft of the
              152.2-inch limit that was in place at the time. It was also noted
              that the takeoff occurred with full flaps, which exacerbated the
              situation. A flight test program that expands the CG envelope
              from 148.8 aft to 152.2 would therefore not appear to present an
              excessive amount of risk. From what I understand everyone



       14
        Exhibit 4 at 2, Memorandum in Support of RAC’s Motion in Limine No. 1, Docket
No. 209.
       15
        Exhibit 6, Memorandum in Support of RAC’s Motion in Limine No. 1, Docket No.
209.
       16
        Id. at 1.

                                             -7-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 7 of 16
              operated with aft CG limits at max weight at 152.2 for 20 years
              with no issues.[17]

       In June 2017, Transport Canada issued a revision, AD CF-2016-05R1, which altered

the background section to read:

              The investigation of a fatal crash of a turbo-propeller powered
              DHC-3 aeroplane modified with a Baron STOL kit determined
              the probable cause of the accident as: “operation of the airplane
              outside of the weight and center of gravity limits contained in
              the airplane flight manual, which resulted in an aerodynamic
              stall.”

              Revision 1 of this AD is issued to clarify the background
              section. The initial version of this AD was issued to mandate
              revised center of gravity limits that provide adequate stall
              margins in all phases of flight. A center of gravity position
              beyond the aft limits may contribute to a stall during takeoff and
              may also result in loss of control of the aeroplane in other
              phases of flight.[18]

       On September 22, 2018, flight testing was conducted on a DHC-3 Otter which had a

Texas Turbine conversion and a Baron STOL kit.19 “Four flights were flown totaling 3.1

hours, at or above a maximum gross weight of 8,000 pounds with the center of gravity

varying progressively aft from approximately 146 inches to the former aft limit of 152.2 aft




       17
        Email from Ross McGowan to Philip Tang and others, Exhibit 8 at 3, Memorandum
in Support of RAC’s Motion in Limine No. 1, Docket No. 209.
       18
        Exhibit 9 at 1, Memorandum in Support of RAC’s Motion in Limine No. 1, Docket
No. 209.
       19
        Exhibit 10, Memorandum in Support of RAC’s Motion in Limine No. 1, Docket No.
209.

                                             -8-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 8 of 16
of datum.”20 “The flight test results were unremarkable and demonstrated the aircraft is

easily flown with one hand in the landing configuration at or above maximum gross weight

at a C.G. of 152.2 at any power setting.”21

       One of the experts disclosed by plaintiffs is Colin Sommer. His expert report was

disclosed on December 22, 2016. In that report, Sommer opined:

              3.     Installation of the STOL kit by Recon changed the center
                     of gravity envelope for the aircraft. The aft of limits
                     center of gravity during the subject flight was exacer-
                     bated by the STOL kit installation.[22]

In the discussion section of his report, Sommer explained that “[f]ollowing [the] crash,

Transport Canada issued Airworthiness Directive (AD) CF-2016-05, which revised the

center of gravity limits for DHC-3 aircraft that have the Baron STOL kit installed” and that

“[i]n conjunction with this AD, a new flight manual supplement [FMS #4]was issued by

Stolairus Aviation Inc. and the aft CG limit was changed to 148.3 inches”23 from the previous

152.2 inches.24 Sommer further explained that

              [t]he change in center of gravity limits, due to Recon’s installa-
              tion of the STOL kit likely exacerbated the aft of limits CG


       20
        Id. at 2.
       21
        Id.
       22
       Report of Findings at 21, Exhibit 3, Memorandum in Support of RAC’s Motion in
Limine No. 4 (Colin Sommer), Docket No. 343.
       23
        Id. at 19.
       24
        Id. at 20.

                                              -9-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 9 of 16
               configuration during the subject flight; which would have been
               unbeknownst to pilot Rediske. Recon failed to investigate and
               determine the change in the center of gravity envelope due to the
               installation of the STOL kit.[25]

       Recon Air now moves to exclude Sommer and any of plaintiffs’ other experts from

testifying about the airworthiness directives (ADs) and FMS #4 on the grounds that these

documents are inadmissible.

                                          Discussion

       “Rule 401 defines relevant evidence as ‘evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action more probable

or less probable than it would be without the evidence.’” McCollough v. Johnson,

Rodenburg & Lauinger, LLC, 637 F.3d 939, 953 (9th Cir. 2011) (quoting United States v.

Curtin, 489 F.3d 935, 943 (9th Cir. 2007)). “If evidence is relevant, it is generally admissible

under Federal Rule of Evidence 402.” Id. “However, relevant evidence must be excluded

if its probative value is substantially outweighed by the danger of unfair prejudice, confusion

of the issues, or misleading the jury.” Id. “‘Unfair prejudice . . . means an undue tendency

to suggest decision on an improper basis, commonly, though not necessarily, an emotional

one.’” Green v. Baca, 226 F.R.D. 624, 634 (C.D. Cal. 2005) (quoting United States v. Allen,

341 F.3d 870, 886 (9th Cir. 2003)).




       25
         Id.

                                             -10-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 10 of 16
       First, Recon Air argues that the ADs and FMS #4 are irrelevant because they were

issued after the accident and thus can have no bearing on the duties and obligations imposed

on Recon Air in 2010. Recon Air explains that in order for an aircraft to be legally flown in

the United States it must have a current airworthiness certificate. The accident aircraft was

issued a U.S. Airworthiness Certificate in December 2010 and thus Recon Air argues that the

directives and requirements in place at that time are what is relevant, not those that were put

in place later.

       Plaintiffs, however, argue that the ADs and FMS #4 are relevant. Plaintiffs contend

that “[a]lthough in theory it is true an installer cannot adhere to something that doesn’t exist

at the time of installation, this is not the issue.”26 Rather, according to plaintiffs, the issue

here is that an installer must determine the compatibility of its modifications, a requirement

that is plainly set out in the STCs themselves. Plaintiffs contend that the ADs demonstrate

that the STC for the Baron STOL kit was based on incorrect data and that the STC at the time

of installation was defective. Thus, plaintiffs argue that it follows that if Recon Air had

fulfilled its duty to ensure compatibility of the STCs, it would have discovered the defect in

the Baron STOL kit STC. In short, plaintiffs argue that the ADs are relevant to show that

an unsafe condition existed at the time the accident aircraft was modified and that if Recon




       26
       Plaintiffs’ Opposition to Recon Air Corporation’s Motion in Limine No. 1 at 10,
Docket No. 269.

                                              -11-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 11 of 16
Air had fulfilled its duties as an installer (by flight testing, for example), it would have

discovered this unsafe condition.

        What plaintiffs seem to be arguing here is that there may have been an unsafe

condition on the accident aircraft after the 2010 modifications were completed, an unsafe

condition that Recon Air could have discovered if had done flight testing after the

modifications. The ADs and FMS #4 relate to this issue and thus may be relevant.

       But even if the ADs and FMS #4 are relevant, Recon Air argues that they should still

be excluded because they are inadmissible hearsay.

              “Hearsay” means a statement that:
               (1) the declarant does not make while testifying at the current
               trial or hearing; and
               (2) a party offers in evidence to prove the truth of the matter
               asserted in the statement.

FRE 801. Hearsay is not admissible unless an exception applies. FRE 802. Recon Air

argues that there can be no dispute that the ADs are hearsay because plaintiffs are offering

them to prove that the aft center of gravity limit of 152.2 inches was incorrect.

       Plaintiffs disagree. Plaintiffs first argue that the ADs are not hearsay, or at least that

the FAA AD is not hearsay, because they are “laws.” FAA ADs “are part of the Code of

Federal Regulations” and “are legally enforceable rules. . . .” 14 C.F.R. §§ 39.3; 39.13.

“Laws are not hearsay, because they are not assertions of anything.” Aubert v. Elijah, Case

No. 1:07–cv–01629-LJO–GSA–PC, 2013 WL 5921859, at *2 (E.D. Cal. Oct. 31, 2013).




                                              -12-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 12 of 16
       This argument fails. As the court in Aubert explained, “[a] law must be authenticated

before being placed in evidence, because it must be established that it was the law at the

relevant time. There should be no confusion for the jury if the law is properly authenticated

and the only part of the law admitted is the relevant part” Id. at *3. If an AD is considered

“a law”, as plaintiffs argue, there can be no doubt that the ADs in question were not “the law

at the relevant time[,]” id., which is either 2010, the year in which the modifications were

completed on the accident aircraft, or 2013, the year in which the accident occurred.

       Plaintiffs next argue that the ADs and FMS #4 are admissible pursuant to Rule 803(8),

Federal Rules of Evidence. Rule 803(8) provides that “[t]he following [is] not excluded” as

hearsay:

              A record or statement of a public office if:
                (A) it sets out:
                     (i) the office’s activities;
                     (ii) a matter observed while under a legal duty to report,
                     but not including, in a criminal case, a matter observed by
                     law-enforcement personnel; or
                     (iii) in a civil case or against the government in a criminal case, factual
                     findings from a legally authorized investigation; and
               (B) the opponent does not show that the source of information
                or other circumstances indicate a lack of trustworthiness.

“Public records and reports falling under Rule 803(8)[] are presumed trustworthy, placing

‘the burden of establishing untrustworthiness on the opponent of the evidence.’” Montiel v.

City of Los Angeles, 2 F.3d 335, 341 (9th Cir. 1993) (quoting Keith v. Volpe, 858 F.2d 467,

481 (9th Cir.1988)). Plaintiffs contend that Recon Air is arguing that the ADs and FMS #4

are not trustworthy because Transport Canada did not conduct any flight testing. But,

                                             -13-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 13 of 16
plaintiffs argue that this argument ignores the investigation that Transport Canada did after

it received the SRs from the FAA, an investigation which involved engineers and aircraft

certification specialists who reviewed and analyzed all the available data.27 Plaintiffs also

argue that it is disingenuous for Recon Air to suggest that Transport Canada should have

done flight testing when Recon Air’s entire ground for its motion for summary judgment is

that it was not required to do flight testing after modifying the accident aircraft.

       Some courts have admitted ADs under Rule 803(8). See, e.g., Melville v. Amer.

Home Assur. Co., 584 F.2d 1306, 1316 (3rd Cir. 1978) (ADs admissible because “they

pertain to classes of planes which are similar to the one which crashed in this case”). But

other courts have excluded ADs due to a lack of trustworthiness. See, e.g., In re Air Crash

Near Roselawn, Indiana, Case No. 5 C 4593, MDL 1070, 1997 WL 572896, at *1 (N.D. Ill.

Sept. 10, 1997) (excluding “all post-accident government actions in this case, including the

FAA Airworthiness Directives and Flight Safety Information Bulletins and the NTSB Safety

Recommendations” because these reports “lack trustworthiness because each government

agency involved in the post-accident investigation was subject to different agendas and

fact-finding methodology which could undermine and confuse the jury’s distinct function in

this case”). Here, the evidence shows that Transport Canada issued its AD because Stolairus

would not, or could not, provide any flight testing to substantiate an aft center of gravity limit



       27
        See Exhibit 3, Memorandum in Support of RAC’s Motion in Limine No. 1, Docket
No. 209.

                                              -14-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 14 of 16
of 152.2 inches, but that it did so without doing any of its own flight testing. In short,

Transport Canada made the decision to issue an AD restricting the aft CG limit to the most

forward position because it could not get any substantiating data from Stolairus. The FAA

in turn issued its AD based on the Canadian AD. The evidence shows that the ADs and FMS

#4 were not the products of a complete and thorough investigation, which makes their

trustworthiness questionable. Moreover, the ADs and subsequent revision to FMS #4 can

hardly be considered trustworthy in light of the 2018 flight testing that was done, which

showed that an aft center of gravity limit of 152.2 inches was safe. Because they lack

trustworthiness, the ADs and FMS #4 are not admissible under Rule 803(8).

       But even if the ADs and FMS #4 were not inadmissable hearsay, which they are, they

would still be subject to exclusion as they are overly prejudicial and would be misleading to

the finder of fact. The probative value of these documents would be outweighed by the

inherent risk that the jury would put undue weight on these documents because they were

issued by government agencies. See, e.g., Martin v. Cavalier Hotel Corp., 48 F.3d 1343,

1357-58 (4th Cir. 1995) (affirming district court’s exclusion of state agency report because

of likelihood jury would place undue weight on it). In addition, these documents could

mislead the finder of fact because while neither agency was tasked with investigating the

accident and neither determined a probable cause of the accident, the ADs imply that the

agencies determined a cause of the accident.




                                            -15-



       Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 15 of 16
                                      Conclusion

      Recon Air’s motion in limine No.128 is granted. The ADs and FMS #4 are excluded.

Plaintiffs’ experts are precluded from testifying about or relying on these documents.

             DATED at Anchorage, Alaska, this 21st day of April, 2020.

                                                 /s/ H. Russel Holland
                                                 United States District Judge




      28
        Docket No. 208.

                                          -16-



      Case 3:15-cv-00112-HRH Document 359 Filed 04/21/20 Page 16 of 16
